Citation Nr: 1412332	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing hospitalization and medical care in February 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to November 1952.  He died in February 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Travel Board hearing was held at the RO in January 2012 before the undersigned and a copy of the hearing transcript has been added to the record.

This claim was previously before the Board in April 2012 and remanded for further development.  After having completed such development, the claim was returned to the Board and subsequently submitted for an independent medical examination in September 2013.  The requested development having been completed, this claim is once again before the Board.

A review of the Veteran's virtual claims file (Virtual VA) revealed VA outpatient treatment records dated December 2004 to April 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was admitted to the VA Hospital on February 1, 2006, because of abdominal pain; a surgery note stated that the Veteran was transferred to the hospital for a possible small bowel obstruction.  

2.  During his hospitalization, on February 4, 2006, the Veteran died of cardiopulmonary failure, small bowel obstruction, and acute renal failure.

3.  The medical opinion evidence of record shows that the Veteran's VA treatment was not the proximate cause of his death and shows that there was no unforeseeable consequence or showing of additional disability as the result of carelessness, negligence, lack of proper skill, error of judgment or similar instance of fault on the part of VA in providing care that caused or substantially and materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria have not been met for DIC pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and, 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a VCAA notice letter was sent to the appellant in May 2006, prior to the RO's December 2006 initial adjudication of her claim for DIC under 38 U.S.C.A. § 1151.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed her of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this supporting evidence and she was also advised of the "downstream" effective date element of this claim.  An additional letter with updated DIC considerations was also sent out on October 2009.  The Board finds that VA's duty to notify has been met. 

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and Appeals Management Center (AMC) have obtained the Veteran's voluminous VA treatment records (including from his 2006 VA hospitalizations), private treatment records, and relevant lay statements.  As well, several VA medical opinions were obtained in April 2010 and May 2013 concerning this claim as well as an independent medical opinion in October 2013.

Any deficiency in the compliance with the Board's prior remand directives has been cured by the procurement of the independent medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (An appellant is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the appellant and asked specific questions directed at identifying any possible outstanding evidence.  The appellant volunteered her theories and observations.  The hearing focused on the elements necessary to substantiate the claim on appeal and the appellant provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 




Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the appellant claims that the Veteran's death in February 2006 was the result of VA negligence, and that she is entitled to DIC under § 1151 as a result.  She contends, in essence, that VA erred in failing to treat a seizure disorder by providing timely medication which resulted in the Veteran's death.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, DIC shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, as in this case, the appellant must show that the VA treatment in question resulted in additional disability or death, and that the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2013).  VA considers each involved body part or system separately.  Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1) (2013).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability or death, does not establish cause.  Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2013). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2013).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1) (2013).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2)  (2013).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).

Background

The appellant contends that VA negligence in furnishing the Veteran with hospital care and medical treatment during his final illness and in the last days of his life caused his death.  She specifically contends that, while hospitalized for several days prior to his death at the Audie Murphy VA Hospital in San Antonio, Texas, the Veteran was not given his anti-seizure medications on a proper schedule as required to treat his seizures.  As a result, the appellant contends that the Veteran lapsed in to a seizure, suffered massive heart failure, and died.

There are two medical opinions of record dated in April 2010 and May 2013.  The April 2010 VA medical opinion stated that the Veteran's benzodiazepine dose was interrupted for less than 18 hours from his last dose on February 1st at 12:30 p.m. until the administration of IV lorazepam on February 2nd at 5:46 a.m. Therefore, as the Veteran recovered promptly from his seizure in the emergency room on February 2nd and there was no evidence of post seizure sequale on February 2nd, February 3rd, and February 4th, and he continued to receive his Clonazepam on February 3rd and February 4th, the examiner found that there was no evidence that the Veteran's death was caused by failure to appropriately administer his seizure medication.  He further stated that it was impossible to know the cause of his death without resorting to mere speculation; possible causes would be pulmonary embolus, myocardial infarction, or sepsis.  

In May 2013 another VA medical opinion was rendered and it was stated that it was less likely than not that the Veteran's seizure from benzodiazepine withdrawal was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical and surgical treatment.  The examiner maintained that there was no evidence that the Veteran had a seizure disorder and his benzodiazepine withdrawal was promptly treated with no residuals.  Thus, the VA did not fail to timely treat his seizures with anti-seizure medication.  In addition, the VA examiner found that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider during the Veteran's final illness and hospitalization.  

The record further shows that the Veteran's VA hospital treatment records include two hospitalizations right before his death.  He was first hospitalized from January 9, 2006, to January 25, 2006.  A January 9, 2006, note stated that the Veteran's wife was bringing the Veteran in for him to hopefully be admitted to the psych ward; his history included dementia, anxiety, and polysubstance abuse for benzodiazepine.  On January 13, 2006, it was noted that the Veteran did not have epilepsy but had seizures that resulted from missing Clonazepam; he had some Parkinson's symptoms so it was noted that his antipsychotics should be limited.  The Veteran was discharged from the hospital and sent to another VA facility for a nursing home placement.  

The Veteran was then admitted back to the VA Hospital on February 1, 2006, because of abdominal pain; a surgery note stated that the Veteran was transferred to the hospital for a possible small bowel obstruction.  A February 2, 2006, note stated that at 12:20 a.m. the Veteran had abdominal pain; at 5:40 a.m. he was being ready to be transferred when he started moaning, shaking and screaming, and he then had a seizure that was witnessed for two minutes; at 5:46 a.m. Ativan was given; and at 7:15 a.m. he had a CT scan and it was noted that there was no seizure episode.  The Veteran's seizure was described as some clonic movements of the head with the eyes deviated slightly to the upper right side and he was unresponsive to verbal stimuli.  It was noted that it lasted for 3 minutes.  The Veteran's doctor stated that he was called to the Veteran's bedside for possible seizure activity.  It was also noted that day that he had a history of seizures after benzodiazepine withdrawal; his wife reported that he had been off benzodiazepine for three days and that he restarted the benzodiazepine after he had Ativan for his active seizures.  In another treatment note it was stated that he had a small bowel obstruction and seizure activity secondary to hyponatramia.  An admission note stated that while the Veteran was in triage and awaiting admission to medicine, he "screamed and had a seizure episode" which resolved after 2 milligrams of lorazepam IV and it was noted that he had a history of seizures in the past when his benzodiazepine was stopped for two days.  A January 2006 neurology determination was that the Veteran had benzodiazepine withdrawal seizures.  It was noted that he likely did not receive his benzodiazepine yesterday and that morning because of his 'nothing by mouth' (NPO) status and his transfer.  It was stated that if he was not taking anything by mouth then he would need an IV of benzodiazepine.   

On February 4, 2006, it was noted that the Veteran had benzodiazepine withdrawal seizures, hyponatremia, and small bowel obstruction; he was to be reevaluated for abdominal surgery. 

A February 5, 2006 early morning treatment note from the Veteran's doctor stated that he was called to the Veteran's bedside at 5:30 p.m. for "O2 sat of 40% and SBP in 60s" and that he arrived immediately.  The Veteran was observed to be tremulous, characteristic of the Veteran's index seizure activity according to his wife, who was bed side.  Four milligrams of Ativan was immediately given and he was stated on 100 percent nitrate reducing bacteria with minimal improvement in O2 sat; the tremulousness resolved.  'Do not resuscitate' status was confirmed and aggressive fluid resuscitation was started; his blood pressure and O2 stat transiently responded.  Morphine for comfort measures was ordered and at 6:48 p.m. the Veteran passed away. 

A February 4, 2006, death note stated that the Veteran's preliminary cause of death was cardiopulmonary arrest.  An attending note stated that the Veteran's death may be abdominal sepsis possibly secondary to small bowel obstructions.  A February 13, 2006, social worker note indicated that the Veteran's wife believed the Veteran's death was because of seizure medications.  A February 15, 2006, Discharge Summary stated that the diagnosis was a small bowel obstruction; that the Veteran was transferred to the hospital for a small bowel obstruction and had a seizure in triage, thought to be due to benzodiazepine withdrawal; and that he was then diagnosed with a bowel perforation and was found to not be a surgical candidate.  The Veteran's death certificate stated that he died of cardiopulmonary failure with small bowel obstruction and acute renal failure.

In October 2013, an independent medical examiner reviewed the Veteran's claims file.  Dr. C.P. opined that is was unlikely that an act or acts of negligence, carelessness, lack of proper skill, error in judgment, or other fault by the VA led to the proximal cause of death of the Veteran.  Dr. C.P. found that VA did not fail to properly manage the Veteran's benzodiazepines and a seizure was not the proximal cause of death.  Dr. C.P. maintained that there were inherent delays in the administration of a patient's chronic medications when a patient is sent for an Emergency Department evaluation, especially in circumstances where those medications are not directly related to the reason the patient was seeking emergent medical care.  Dr. C.P. maintained that there were also inherent delays in the administration of chronic enteral medications when a patient has an acute abdominal issue and is made NPO, such as in the Veteran's case where he had a small bowel obstruction.  Dr. C.P. noted that while parenteral benzodiazepines are an option, there is often some reluctance to schedule parenteral benzodiazepines for an acutely ill patient, for whom the trajectory of his clinical course is not yet established and who may therefore be at risk for respiratory decompensation.  While parenteral benzodiazepines certainly can prevent withdrawal and subsequent seizure, they can also precipitate respiratory failure, especially in an already compromised patient and therefore they must be used judiciously.  Dr. C.P. maintained that from the documentation submitted it appeared that the treatment of the Veteran's seizure episodes by the VA staff was appropriate and timely.  Dr. C.P. further noted that regarding the dose of Lorazepam 2mg IV given in the Emergency Department for which the family indicated "was not noted in the medical record," medications needed emergently can in some situations be "overridden" by the nursing staff so as to prevent delays in treatment, and the documentation of their use can be omitted from some of the usual orders and notes.  Dr. C.P. maintained that the documentation that the Veteran's seizure activity resolved would support his having received this medication. 



Analysis

In this case, the independent physician who promulgated the October 2013 opinion, as well as the prior VA examiners who offered opinions, are identified as physicians and are presumably competent to render a medical opinion. The independent and VA physicians were familiar with the Veteran's medical history and circumstances surrounding his death from review of his VA claims folder.

The Board further notes that the independent and VA physicians' opinions concluding that there was no carelessness, negligence, lack of proper skill, or error in judgment on VA's part in the Veteran's death, nor was it due to an event not reasonably foreseeable, are supported by stated rationales with reference to relevant evidence in the record.  These examiners indicated or concluded that a seizure or failure to administer seizure medication was not the proximate cause of death.  The Board finds that the opinions of the October 2013 independent examiner and the April 2010 and May 2013 VA examiners are entitled to more probative weight than the observations provided by the appellant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In making this determination, the Board notes that the appellant is very sincere about her contentions and very sincere about her personal observations of the Veteran.  However, the question of whether the Veteran received appropriate medical treatment for the complaints/symptoms he experienced in early 2006 and the cause of his death involves complex medical issues, which the Board finds requires competent medical evidence to resolve.  More probative weight is given to the opinions of the doctors because they have the requisite knowledge, skill, experience, training, or education to render an expert medical opinion involving complex medical issues.  

For these reasons, the Board must find that the preponderance of the evidence is against the appellant's DIC claim pursuant to the provisions of 38 U.S.C.A. § 1151, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151, claimed as due to VA lack of proper care/negligence in providing hospitalization and medical care in February 2006 is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


